Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-10, 12, 16, 17 and 19 (Renumbered 1-14) are found to be allowable. Claims 1-10, 12, 16, 17 and 19 are considered allowable since no prior art reference, before the effective filing date of the claimed invention,  alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The combination of limitations involves a method of vehicle-to-everything (V2X) communication in New Radio (NR), with a first user equipment (UE) receiving a signaling from a network node to operate simultaneously in a network-controlled (centralized) mode and an autonomous (distributed) mode such that the first UE operates in the network-controlled mode with respect to resource allocation on a first sidelink with a second UE on a first frequency when the first UE is in a cellular coverage of the network node on the first frequency, and the first UE operates in the autonomous mode with respect to resource allocation on a second sidelink with the second UE or a third UE on a second frequency different from the first frequency when the first UE is out of another cellular coverage of another network node on the second frequency, wherein (1) the operating simultaneously in the network-controlled mode and the autonomous mode comprises operating in the network-controlled mode on one or more in-coverage frequencies when the first UE is in the cellular coverage of the network node on the one or more in-coverage frequencies including the first frequency, or (2) wherein the first UE to operate in the network-controlled mode on the one or more out-of-coverage frequencies and the first UE to operate in the autonomous mode on the one or more in-coverage frequencies; and wherein the signaling comprises a radio resource control (RRC) signaling, and wherein the RRC signaling configures the one or more in-coverage frequencies, one or more resource assignment techniques, a set of destination identifiers (IDs) or group IDs, or a combination thereof, regarding resource allocation for the sidelink.
The closest prior art of record such as Lee (US Patent Application Publication, 2021/0037359), Jung (US Patent Application Publication, 20180324660), Chen (US Patent Application Publication, 2017/0064660), Hu (US Patent Application Publication, 2018/0192462), Parron (US Patent Application Publication, 2019/0394786), and Faurie (US Patent Application Publication, 20160338095), in combination, teaches some elements of the independent claims such a UE operating in a network-controlled mode, in an autonomous (distributed) mode, or both.  However, the combination of the prior art references does not teach (1) the first UE operating simultaneously in the network-controlled mode and the autonomous mode comprises operating in the network-controlled mode on one or more in-coverage frequencies when the first UE is in the cellular coverage of the network node on the one or more in-coverage frequencies including the first frequency, or (2) the first UE operate in the network-controlled mode on the one or more out-of-coverage frequencies and the first UE operate in the autonomous mode on the one or more in-coverage frequencies.  Therefore, the claims are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.H.N./
Examiner, Art Unit 2416   

/AJIT PATEL/Primary Examiner, Art Unit 2416